DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.
The 35 U.S.C. 112(b) rejection has been withdrawn in view of the claim amendments.

Allowance
Claims 1-15 and 17-19 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 1: “the both peer first and peer second communication devices maintaining similarly, autonomously, securely and locally their own reputation levels in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices”, “verifying by the peer second communication device that the information message is consistent with local data obtained from a sensor embedded in the peer second communication device”, “generating a feedback message by the peer second communication device indicating if the information message is consistent based on the verification for the first secure enclave of the peer first communication device”, and “transmit by the peer second communication device the feedback message to the peer first communication device for the first secure enclave to update the reputation level of said peer first communication device according to the feedback message, the both peer first and peer second 
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 7: “a first secure enclave storing a reputation level of said peer first communication device”, “a second secure enclave storing a reputation level of said peer second communication device”, “receive from the peer second communication device a feedback message generated by the peer second communication device and representative of a result of a verification performed by said peer second communication device of a consistency of the information message with at least one local data obtained from a sensor embedded in the peer second communication device”, “update the reputation level of said peer first communication device by the first secure enclave according to the received feedback message, the both peer first and peer second communication devices thus maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 11: “a second secure enclave storing a reputation level of said peer second communication device”, “a first secure enclave storing a reputation level of said peer first communication device”, “verify that the information message is consistent with at least one local data obtained from a sensor embedded in the peer 
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 13: “a first secure enclave storing a reputation level of said peer first communication device”, “a second secure enclave storing a reputation level of said peer second communication device”, “receive from the peer second communication device a feedback message generated by the peer second communication device and representative of a result of a verification performed by said peer second communication device of a consistency of the information message with at least one local data obtained from a sensor embedded in the peer second communication device”, “update the reputation level of said peer first communication device by the first secure enclave according to the received feedback message”, “verify that the information message is consistent with the at least one local data obtained from the sensor embedded in the peer second communication device”, “generate the feedback message indicating if the information message is consistent and transmit said feedback message to the peer first communication device for the first secure enclave of the peer first communication device to update the reputation level of said peer first communication device, the both peer first and peer second communication devices maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 14: “said reputation level of said peer first communication device being stored into a first secure enclave embedded in said peer first communication device”, “verifying by the peer second communication device that the information message is consistent with local data obtained from a sensor embedded in the peer second communication device”, “generating a feedback message by the peer second communication device indicating if the information message is consistent based on the verification for the first secure enclave of the peer first communication device”, “transmit by the peer second communication device the feedback message to the peer first communication device for the first secure enclave to update the reputation level of said peer first communication device according to the feedback message, the both peer first and peer second communication devices maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436